Citation Nr: 0418515	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a fracture of the left femur with atrophy and 
partial ankylosis of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to April 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision by the RO in Boston, 
Massachusetts which, in pertinent part, granted service 
connection and a 20 percent rating for residuals, fracture of 
the left femur with atrophy and partial ankylosis of the left 
knee.  The veteran appealed for a higher rating.  A hearing 
was held before the undersigned Veterans Law Judge in July 
2002.  In September 2003, the Board remanded the case to the 
RO for further procedural development.  The case was 
subsequently returned to the Board.

The Board also notes that in its September 2003 remand, it 
referred the issue of entitlement to an increased rating for 
residuals of a compound fracture of the left tibia to the RO 
for appropriate action.  It does not appear that this issue 
has been addressed by the RO, and it is once again referred 
for such action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records reflect that the veteran was involved 
in a motorcycle accident and incurred multiple fractures to 
his left leg.  He essentially contends that his service-
connected residuals of a fracture of the left femur with 
atrophy and partial ankylosis of the left knee are more 
disabling than currently evaluated.  

Although additional delay is regrettable, the Board finds 
that additional development is necessary prior to appellate 
review.

The Board notes that in the recent VA examination, the 
examiner did not indicate the degree (if any) of limitation 
of extension of the veteran's left knee or range of motion 
testing of the left thigh.  Hence another VA orthopedic 
examination must be performed to evaluate the current level 
of severity of the veteran's disability of the left femur and 
knee.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The Board finds that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  Hence this case must be remanded in order 
for the RO to provide the veteran and his representative with 
such notice.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio, supra, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  He should be 
informed of what evidence is needed 
establish his claim, what evidence the VA 
will obtain, and asked to furnish all 
evidence in his possession pertinent to 
his claim s not been submitted. 38 C.F.R. 
§ 3.159. 

2.  Request the VA medical facility in 
Springfield to furnish any additional 
medical records pertaining to treatment 
of the left leg since March 2003.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected residuals of the 
fracture of the left femur to include any 
associated disability involving the knee 
or hip.  The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.

All indicated tests should be performed.  
The examination should include 
evaluations for limitation of motion of 
the left thigh and knee, to include 
extension. The examiner should be 
requested to note the normal ranges of 
motion of the involved joints.  The 
examiner is requested to indicate whether 
there is ankylosis and/ arthritis 
involving the left knee or hip.  
Additionally, the examiner should be 
requested to determine whether the 
involved hip and knee exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lower extremities are used repeatedly 
over a period of time.  

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




